Citation Nr: 1533276	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-16 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for migraine headaches.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1986 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a February 2015 letter, the Veteran requested to withdraw his request for a videoconference hearing.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

The issue of service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied the Veteran's initial claim of service connection for migraine headaches.  This determination was not appealed.  Thereafter, the RO denied petitions to reopen the claim in April 2008 and August 2009.  These determinations were not appealed.  

2.  The evidence received subsequent to the August 2009 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for a migraine headaches.


CONCLUSIONS OF LAW

1.  The August 2009 rating decision confirming the denial of service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1103 (2014).
 
2.  The evidence received since the August 2009 rating decision is new and material, and the claim of entitlement to service connection for migraine headaches is reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

II.  New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The RO denied service connection for migraine headaches in a January 2006 rating decision on the basis that the condition was not incurred in or caused by service and there was no evidence that the Veteran's headaches were caused by exposure to environmental agents in the Persian Gulf.  The RO noted that, as there was a diagnosed condition (headaches), consideration under the presumptive provisions of 38 C.F.R. § 3.317 (compensation for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses) was not appropriate.  The pertinent evidence of record at the time of the January 2006 denial included the Veteran's September 2004 claim for compensation, VA treatment records dated since September 2004 showing treatment for headaches, and the Veteran's service treatment records (STRs).  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the January 2006 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103.

The Veteran submitted petitions to reopen his claim of service connection for migraine headaches in August 2007 and April 2008.  The RO denied his petitions to reopen in April 2008 and August 2009 rating decisions, and notified the Veteran of the denials.  The Veteran did not file a notice of disagreement to either rating action and those determinations are final.  

Evidence received since the August 2009 denial includes lay statements from the Veteran and a fellow soldier indicating that the Veteran sustained a head injury in 


service.  Additionally, the Veteran submitted lay statements asserting that his migraines are related to his service-connected PTSD.  The Veteran submitted an article showing a correlation between migraines and PTSD.  This evidence is new, as it was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a causal link (nexus) between the current migraine headaches and service, as well as the service-connected PTSD (a necessary element for secondary service connection).  38 C.F.R. § 3.310.

Accordingly, as the Board has determined that new and material evidence has been received to reopen service connection for migraine headaches.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for migraine headaches is granted.


REMAND

VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).

Regarding the reopened claim for migraine headaches, the Veteran contends that his migraine headaches are related to service or his service-connected PTSD.  In 

support of his claim for direct service connection, he has submitted a statement from a fellow soldier indicating that the Veteran had an in-service head injury.  See January 2012 buddy statement.  In support of his claim for secondary service connection, he submitted an article from the American Headache Society which discusses a correlation between migraine headaches and PTSD.  See July 2015 Informal Hearing Presentation and attached article.

The Veteran has not been afforded a VA examination to determine the etiology of his migraine headaches.  As there is a diagnosis of migraine headaches, evidence of a potentially related in-service injury,  and medical evidence suggesting a connection between the Veteran's migraine headache disabilities and his PTSD, an examination to secure a medical nexus opinion in the matter is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records dated from November 2010 to the present and associate them with the claims file.

2.  Thereafter, arrange for the Veteran to be examined by an appropriate physician to determine whether his migraine headaches were caused or aggravated by his service-connected PTSD.  The Veteran's claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  Based on the examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches incurred in, or due to service, to include the asserted in-service head injury?  In the context of any negative opinion, the examiner must provide a discussion of the Veteran's reports of in-service head injury, as well as the Veteran's contentions that his current symptomatology has continued since service.

(b)  Is it at least as likely as not that the Veteran's migraine headaches were caused or aggravated by service-connected PTSD? The physician is advised that aggravation is defined as a chronic worsening of the underlying disability beyond its natural progression (versus a temporary flare-up of symptoms).  

(c) If the examiner finds that the migraine headaches were not caused but were aggravated by service-connected PTSD, the examiner should identify the baseline level of severity of migraine headaches prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate. If the provider determines that a requested opinion(s) cannot be given without resort to speculation, the provider must explain the reason for that conclusion.

The Veteran is hereby advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


